Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 1 of 8


                            Petitioner's motion to amend is granted. The Government is
                            directed to respond to the original petition (Dkt. No. 1, Case No.
                            16-cv-5113) and Petitioner's new Davis argument (Dkt. No. 496,
                            Case No. 94-cr-631) by July 10, 2020.




                              June 29, 2020
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 2 of 8
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 3 of 8
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 4 of 8
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 5 of 8
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 6 of 8
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 7 of 8
Case 1:94-cr-00631-PGG Document 497
                                496 Filed 06/29/20
                                          06/23/20 Page 8 of 8
